       Case 6:20-cv-00023-DLC-JTJ Document 8 Filed 08/04/20 Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

  AMBER J. WILLIAMS,
                                                     CV 20–23–H–DLC
                       Plaintiff,

        vs.                                           ORDER

  CANDICE OSTERMAN, et al.,

                       Defendants.

      Before the Court is the Findings & Recommendations of United States

Magistrate Judge John Johnston. (Doc. 7.) Judge Johnston recommends

dismissing several defendants from this case on various grounds. Additionally, he

recommends dismissing four complaints that Williams attached to her own and

submitted in the names of her minor children. Williams does not object.

      Absent objection, the Court reviews Judge Johnston’s findings and

recommendations for clear error. See United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error review is “significantly deferential” and exists if the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States v.

Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Taking each of Judge

Johnston’s findings and corresponding recommendations in turn, the Court finds

no clear error and adopts them in full.

                                          -1-
       Case 6:20-cv-00023-DLC-JTJ Document 8 Filed 08/04/20 Page 2 of 7



      First, Judge Johnston recommends dismissing the four complaints Williams

attached to her own, which she filed on behalf of her minor children. (See Docs. 2-

1, 2-2, 2-3, 2-4.) A non-lawyer “has no authority to appear as an attorney for

others than [her]self.” C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697

(9th Cir. 1987). The Ninth Circuit has held this rule to apply equally to parents: “a

parent or guardian cannot bring an action on behalf of a minor child without

retaining a lawyer.” Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997).

      Because Williams is not a licensed attorney in Montana, the Court agrees

that dismissal of the four complaints she filed on behalf of her children should be

dismissed. However, as both the Johns Court and Judge Johnston note, parents in

Williams’ position are not without recourse. See Johns, 114 F.3d at 877 (stating

that a court should not foreclose a parent’s opportunity to secure an attorney at

some time later within the limitations period). Because the Court dismisses the

complaints (Docs. 2-1, 2-2, 2-3, 2-4) without prejudice, Williams may join her

children as co-plaintiffs should she retain legal counsel to represent them.

      Second, after reviewing Williams’ affidavit (Doc. 2 at 14–29), the Court

agrees that several named defendants should be dismissed without prejudice, as

Williams makes no substantive allegations against them. Instead, it appears that

Defendants Brittany Turner, Shodair Children’s Hospital, Provo Canyon School,

Karen Kane, and Carmen Underwood are relevant to Williams’ children’s claims,

                                         -2-
        Case 6:20-cv-00023-DLC-JTJ Document 8 Filed 08/04/20 Page 3 of 7



rather than her own. (See SEALED Docs. 2-2, 2-3, 2-4.) As already explained,

Williams may retain legal counsel to represent her children against these

defendants. As it stands, though, Williams’ complaint is devoid of factual

allegations against them. Accordingly, the Court finds no clear error in Judge

Johnston’s recommendation to dismiss these defendants without prejudice.

        Third, no error exists in Judge Johnston’s recommendation to dismiss Judge

Seeley based on judicial immunity. Williams alleges that Judge Seeley relied on

irrelevant and flawed evidence to improperly order the removal of her (Williams’)

youngest child. (Doc. 2 at 21–22.) A defendant judge is immune from suit “for

their judicial acts, even when such acts are . . . alleged to have been done

maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349, 356 (1978) (citation

omitted). Judge Seeley’s order of removal constituted a judicial act. See id. at 362

(explaining that an act by a judge is “judicial” when the parties deal with the judge

in her judicial capacity). The Court agrees that judicial immunity precludes

Williams’ claims against Judge Seeley and that she should be dismissed from this

case.

        Fourth and finally, the Court turns to Judge Johnston’s recommendation to

dismiss Williams’ 42 U.S.C. § 1983 claim against foster parents Jolene and

Landon Van Vulkensburg. As Judge Johnston’s findings summarize, Williams

seeks to hold the Van Vulkensburgs liable for restricting her access to one of her

                                         -3-
       Case 6:20-cv-00023-DLC-JTJ Document 8 Filed 08/04/20 Page 4 of 7



children. (Doc. 2 at 25.) Judge Johnston concluded that, because the Van

Vulkensburgs’ service as foster parents did not constitute “government action,”

§ 1983 liability cannot lie against them. (Doc. 7 at 8.)

      “While generally not applicable to private parties, a § 1983 action can lie

against a private party when he is a willful participant in joint action with the State

or its agents.” Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003). To

determine whether a person is subject to suit under § 1983, a court must determine

whether “the alleged infringement of federal rights [is] fairly attributable to the

[government] [.]” Id. (citation omitted). “What is fairly attributable [state action]

is a matter of normative judgment, and the criteria lack rigid simplicity.” Id.

(citation omitted).

      Because private parties could otherwise face § 1983 litigation “whenever

they seek to rely on some . . . rule governing their interactions with the community

surrounding them,” courts must “start with the presumption that private conduct

does not constitute governmental action.” Sutton v. Providence St. Joseph Med.

Ctr., 192 F.3d 826, 835 (9th Cir. 1999) (citations omitted). To that end,

“something more” must be present for private conduct to constitute governmental

action. Id. That is, plaintiff must “establish some other nexus to make it fair to

attribute liability to the private entity.” Id. at 841. Relevant here and as Judge

Johnston found, the Ninth Circuit agreed—albeit in an unpublished decision—with

                                          -4-
       Case 6:20-cv-00023-DLC-JTJ Document 8 Filed 08/04/20 Page 5 of 7



other circuits that “[m]erely serving as a foster parent does not transform a private

party into a state actor.” Ismail v. Cty. of Orange, 693 F. Appx. 507, 512 (9th Cir.

2017) (collecting cases).

      The question, then, is whether “something more” than merely foster-

parenting occurred when the Van Vulkensburgs allowed Williams and her child

“one 1-hour phone call[,] then [Williams] was never to speak with [her child]

again.” (Doc. 2 at 25.) When Williams asked the supervising Child Protection

Specialist about the Van Vulkensburgs’ restriction, she replied that “she was not

going to force the foster caregivers to follow the reunification process with

[Williams].” (Id.) She went on to explain that, “[s]he didn’t want to make them

. . . uncomfortable.” (Id.)

      While a somewhat close call, the Court ultimately agrees with Judge

Johnston’s determination that the Van Vulkensburgs’ conduct failed to amount to

governmental action. The nexus sufficient to make it fair to attribute § 1983

liability to a private party typically consists of state participation through:

“conspiratorial agreement[], official cooperation with the private entity to achieve

the private entity’s goal[], or enforcement and ratification of the private entity’s

chosen action[] [.]” Sutton, 192 F.3d at 841. Bearing in mind the presumption

against characterizing private conduct as governmental action, id. at 835, the Court



                                          -5-
       Case 6:20-cv-00023-DLC-JTJ Document 8 Filed 08/04/20 Page 6 of 7



finds nothing in the Complaint to establish that “something more” occurred beyond

foster parents making decisions for the well-being of their household.

      Furthermore, that the Child Protection Specialist refused to address

Williams’ concerns with the Van Vulkensburgs does not, in the Court’s view, rise

to the level of “enforcement or ratification of [their] chosen action.” See Sutton,

840–41 (citing Moose Lodge No. 107 v. Irvis, 407 U.S. 163, 177 (1972) (holding

private defendant liable when it sought the state’s help to enforce the defendant’s

own racially discriminatory bylaws)). Instead, it appears that the Van

Vulkensburgs simply limited Williams’ ability to contact her child while the child

lived with them. Without something more alleged, the Court cannot transform this

private decision into government action. Therefore, Judge Johnston’s

recommendation to dismiss the Van Vulkensburgs from this case is not clearly

erroneous.

      Accordingly, IT IS ORDERED that the Court ADOPTS Judge Johnston’s

Findings and Recommendations (Doc. 7) IN FULL. Consequently, IT IS

ORDERED that:

      (1)    The Complaints submitted on behalf of Williams’ minor children

(Docs. 2-1, 2-2, 2-3, 2-4) shall remain SEALED, and claims raised therein are

DISMISSED WITHOUT PREJUDICE. Furthermore, Williams’ minor children

are DISMISSED WITHOUT PREJUDICE as parties to this case.

                                         -6-
     Case 6:20-cv-00023-DLC-JTJ Document 8 Filed 08/04/20 Page 7 of 7



     (2)   Defendants Brittany Turner, Shodair Children’s Hospital, Provo

Canyon School, Karen Kane, and Carmen Underwood are DISMISSED

WITHOUT PREJUDICE.

     (3)   Judge Seeley is DISMISSED.

     (4)   Defendants Jolene and Landon Van Vulkensburg are DISMISSED.

     DATED this 4th day of August, 2020.




                                     -7-
